Citation Nr: 1613170	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for diabetes mellitus.
 
2.  Entitlement to a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar or metallic foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to November 1970 and from January 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims were remanded by the Board in November 2013 and again in January 2015.

In March 2016 the Veteran's representative wrote to the Board that the Veteran waived RO review of all evidence added to the file subsequent to the April 2015 supplemental statement of the case.

The issue of entitlement to a separate compensable rating for limitation of function of the left thumb is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had diabetes mellitus at any time during the appeal period.  


CONCLUSION OF LAW

The reduction in the rating for diabetes mellitus from 10 percent to zero percent was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7346 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements and they are discussed in the decision below.  Therefore, the notice provisions of the VCAA do not apply to this matter.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In the January 2015 decision, the Board remanded the Veteran's claims for further development, to specifically include obtaining private treatment records and VA medical examinations.  The January 2015 Board decision instructed that the Veteran be provided a new VA diabetes examination only if additional private treatment records were obtained.  In April 2015 the Veteran informed VA that his private medical records had been destroyed and were unavailable.  Given that no additional private treatment records were obtained, the Veteran was not provided another VA diabetes examination.  Accordingly, the Board finds that there was substantial compliance with the Board's remand orders.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran maintains that the reduction of the 10 percent disability rating to zero percent, effective from June 1, 2009, for his service-connected diabetes mellitus, was not proper.

Initially, the Board finds that the RO complied with the procedures of 38 C.F.R. § 3.105, which requires that the Veteran receive appropriate notice of the proposed reduction and the reasons for the proposal, a period of 60 days to submit additional evidence, a period of 30 days to request a predetermination hearing.  See 38 C.F.R. §§ 3.105(e), (i), 3.500(r) (2015).  The evidence does not indicate, nor does the Veteran contend, noncompliance with the aforementioned procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will only focus on the propriety of the reduction. 

At the time of the reduction, the 10 percent rating for the Veteran's service-connected diabetes mellitus had been in effect since July 9, 2001, a period of over five years.  Hence the provisions of 38 C.F.R. § 3.44(a) and (b) are for application.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that where a veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  Ratings on account of diseases subject to temporary or episodic improvement such as gastric or duodenal ulcer, will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The Board must determine if the evidence properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).

An April 2002 rating decision granted the Veteran service connection for diabetes mellitus and assigned the Veteran a 10 percent rating based on a February 2002 VA examination report.  This report states that the Veteran was not on any medication for diabetes control.  The diagnoses included type II diabetes mellitus, controlled with diet and lifestyle modifications.  

A September 2005 VA treatment record notes that the Veteran claimed that he was diabetic, but that he did not appear to be diabetic according to the lab work.  

The Veteran's medical records were reviewed by a VA physician in July 2013.  The VA physician opined that the Veteran does not have diabetes.  She noted that in September 2005 the Veteran's new primary care physician discontinued the diabetes diagnosis.  She further noted that the same physician stated in May 2007 that the diagnosis of diabetes that had been previously assigned to the Veteran had been incorrect.  She further noted that in December 2011 a physician reinstated the diagnosis of diabetes mellitus despite consistently normal HgbA1c levels over a total of 12 years.  She noted that there was a mild elevation of serum glucose to 123 in November 2012.  She reported that there was no history of treatment with oral hypoglycemic agent or insulin.  She further indicated that findings of intermittent proteinuria over the years were due to hypertension rather than an indicator of diabetes.  

In December 2013 a VA physician reviewed the Veteran's claims file and examined the Veteran.  The VA physician stated that the Veteran did not meet the criteria for a diagnosis of diabetes.  The VA physician noted that the examiner who diagnosed diabetes in 2002 did not interpret the laboratory testing correctly.  In support of her opinion that the Veteran has never had diabetes, she pointed out that the Veteran has never had an elevated hemoglobin A1C.  She went on to explain why an elevated serum glucose at one point was not diagnostic of diabetes mellitus.  The VA examiner opined that the Veteran had not met the criteria for a diagnosis of diabetes mellitus during the past 14 years.  

The Board finds that the December 2013 VA examination was more full and complete than the February 2002 VA examination upon which the award of a 10 percent rating was based.  The December 2013 VA examiner reviewed the Veteran's medical history and provided detailed reasoning as to why the Veteran has not ever had diabetes mellitus.  The February 2002 examination report does not provide a thurough review of the Veteran's medical history.  Furthermore the December 2013 VA examiner pointed out that the February 2002 examination results did not support a diagnosis of diabetes mellitus.  

In this case the Board recognizes that a February 2002 VA examiner diagnosed diabetes, that another VA physician diagnosed diabetes in December 2011, and that numerous VA outpatient records refer to a history of diabetes.  However, the most probative medical evidence of record are the opinions of the VA physicians in September 2005, July 2013, and December 2013 who reviewed the Veteran's medical history and laboratory testing and explained why the Veteran has not ever had diabetes mellitus.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has had diabetes mellitus at any time during the appeal period, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative September 2005, July 2013, and December 2013 medical statements indicating that the Veteran has not experienced diabetes mellitus.

Under Diagnostic Code 7913 a 10 percent rating is assignable for a Veteran who has diabetes mellitus that is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In this case the most probative evidence of record shows that the Veteran has not experienced diabetes mellitus at any time during the appeal period.  Consequently, the Veteran has not met the criteria for a 10 percent rating for diabetes mellitus at any time during the appeal period.  Additionally, the reduction was based on VA examinations that were more full and complete than the examination upon which the award of the 10 percent rating was based.  Accordingly, the Board finds that the criteria of 38 C.F.R. § 3.344 have been met for reducing the Veteran's disability rating.  The preponderance of the evidence is against the Veteran's claim and the reduction of the Veteran's disability rating from 10 to zero percent was proper.


ORDER

Entitlement to restoration of a 10 percent rating for diabetes mellitus is denied.


REMAND

The January 2015 Board decision granted the Veteran an increased rating of 30 percent for scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wounds.  In this decision the Board determined that the evidence raised a new related issue, that is, whether the Veteran is entitled to a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar.  The Veteran was provided a VA examination of the left hand in December 2013.  The VA examiner stated that examination of the left thumb revealed it to be very tender on palpation.  Pain was elicited in the thumb on range of motion.  There was weakness noted in left thumb as compared to the right thumb.  There was decreased coordination of left thumb.  The Veteran avoided use of left thumb.  The Veteran held his left thumb in a protected position to avoid touching.  The VA examiner was of the opinion that the Veteran's left thumb complaints were related to thumb muscle/joint issues rather than to the scar.  However, the VA examiner did not provide an opinion regarding whether the thumb muscle/joint issues are related to the Veteran's service-connected metallic foreign body in the left hand.  Consequently, this claim must be remanded for an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA medical examination of the left thumb.  All tests and studies deemed necessary, including x-rays should be performed.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide diagnoses of all left hand/thumb disability present.  The examiner is requested to address all disabling effects of the Veteran's left thumb/hand to include range of motion of the thumb, as well as any functional loss due to pain, weakness, excess fatigability, or incoordination.  The examiner should indicate if any functional impairment found is related to the Veteran's left thumb scar, or to his service-connected metallic foreign body in the left hand.  

2.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case which reviews all evidence received since the April 2015 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


